Citation Nr: 1535026	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-26 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION


The Veteran had active service from April 1979 to September 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Veteran's claim for entitlement to service connection for PTSD is not limited solely to PTSD, but is properly characterized broadly as a claim of service connection for a psychiatric disability, to include PTSD, as listed on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During the pendency of the appeal with respect to the above-captioned claim, the record reflects the Veteran has been incarcerated.  The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In his October 2011, Form 9, substantive appeal, the Veteran requested a hearing with a member of the Board and specifically indicated that such may be conducted via video conference or telephonically, as he was incarcerated.  He reiterated this request in an October 2011 statement and provided a name of a prison official to coordinate with.  The Veteran also requested a hearing, in a November 2012 response specific to the November 2012 supplemental statement of the case.  The Veteran again requested a hearing in a January 2013 statement.  An April 2013 VA Report of General Information reported that the Department of Corrections in Tecumseh, where the Veteran was incarcerated, would not transport inmates to attend a personal hearing; however, they would allow for and arrange a telephone interview and provided the contact information for a designated official to arrange such with.  In April 2013, the Veteran's representative stated he could not do a hearing for the Veteran as the hearing was the Veteran's opportunity to add facts and information relevant to his appeal but he would entertain a phone conference if that is what the Veteran would like to do.  Subsequently, October 2013 VA internal correspondence indicated a hearing was being coordinated as the Veteran's address was verified in connection with such.  However, the record does not reflect a Board hearing was scheduled or held.  Finally, September 2014 VA correspondence informed the Veteran that the Tecumseh State Correctional Facility reported that he was not eligible for temporary release and transfer to the Lincoln RO to attend a hearing but that he could instead provide a written statement.  The Veteran has not provided a written statement in lieu of testimony subsequent to the September 2014 VA letter.

However, VA has procedures to accommodate incarcerated claimants who request a hearing.  See Compensation and Pension Manual, M21-1MR, Part 1 Chap. 4 Sec. Q (August 6, 2015) (noting that the claimant requesting a hearing is expected to appear but an exception may be made for extenuating circumstances that prevent attendance, such as incarceration).  Moreover, 38 C.F.R. § 20.700 provides for electronic hearings where suitable facilities and equipment are available, and that any such hearing will be in lieu of a hearing held by personally appearing before the Board.  38 C.F.R. § 20.700(e).

The Board finds the Veteran has requested a Board hearing pursuant to his above-captioned claim.  While VA does not have authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a Veteran so that VA can provide him the necessary hearing at the closest RO, the RO's April 2013 inquiry to the Veteran's correctional facility of record indicated that a telephonic conference could be arranged.   The RO should also inquire as whether the correctional institution has the facilities or equipment to support an electronic videoconference hearing.  Moreover, the Veteran may defer his appeal if he is to be released from incarceration in the near future, provide oral argument on an audio cassette to be transcribed, or submit written argument.

As such, the Board finds that a remand is in order to determine whether the Veteran's hearing request can be facilitated to the extent possible through applicable VA regulations and in accordance with his due process rights.

Accordingly, the case is REMANDED for the following action:

Contact the correctional facility where the Veteran is incarcerated and inquire as to the feasibility of accommodating his request for a Board hearing via a videoconference hearing at the facility, should such technology be available. 

The RO should make arrangements to schedule the Veteran for a Board hearing in accordance with the docket number of his appeal and with applicable procedures and available accommodations at the correctional facility, before a Veterans Law Judge of the Board, via video conference, if feasible, or telephone conference, the feasibility of which was noted in an April 2013 VA Report of General Information.  The Veteran and his representative should be notified of the time and place to report for the hearing. 

If the scheduling of a hearing before a Veterans Law Judge of the Board is not feasible in this case, written documentation to that effect should be associated with the Veteran's claims file. 

Thereafter, the matter on appeal should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






